378 F.2d 396
Robert Dean PLATTS, Appellant,v.UNITED STATES of America, Appellee.
No. 21477.
United States Court of Appeals Ninth Circuit.
May 23, 1967, Rehearing Denied July 3, 1967.

R. Lewis Brown, Jr., Butte, Mont., for appellant.
Moody Brickett, U.S. Atty., Robert O'Leary, Asst. U.S. Atty., Butte, Mont., for appellee.
Before CHAMBERS, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.


1
Appellant thumbed an automobile ride to St. Maries, Idaho.  On arrival there, the driver befriended appellant and loaned him his Cadillac car so that appellant could seek work at a local employment office and mill.  Appellant went neither place, but turned up two days later in Fargo, North Dakota, where he appeared at the police station and confessed that he had stolen a car.  In the meantime, the Cadillac was found abandoned along the side of the road in Montana with an empty fuel tank.


2
The evidence without the confession, although circumstantial, is clearly adequate to support the conviction of appellant for violating the Dyer Act, 18 U.S.C. 2312.  Mathematically it was possible that someone else drove the car to and left it in Montana, but we would think the chance was about one in a million that such a thing happened.  For the same reason, there is nothing to appellant's claim that the government failed to prove the corpus delicti, before his confession was put in.


3
While bringing this appeal had about the same hope of success as running a three-legged filly in the Kentucky Derby, we commend appellant's attorney for doing his best with what he had.  See Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (May 8, 1967).